Title: To Thomas Jefferson from Levi Lincoln, 11 September 1803
From: Lincoln, Levi
To: Jefferson, Thomas


            
              
                Dear Sir
              
              Worester Sept 11. 1803.
            
            The inclosed is a poem spoken by my 2d son on the last commencement at Harvard College—The Presidt of the College objected to the latter part, said it would give offence, and refused to approbate it. The author told him he would not alter it—He was directed to give a copy & consider further of the matter—It was spoken—the circumstance shews the spirit of the governors of that Seminary, altho it has become more moderate—
            Accept Sir assurance of my most respectful esteem
            
              
                Levi Lincoln
              
            
           